Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group V, shown in figs. 3a,3b, in the reply filed on 11/8/22 is acknowledged.  The traversal is on the ground(s) that there is no burden.  This is not found persuasive because the burden was discussed in the restriction and no specify arguments have been presented.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9,11,12,14-20,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanan (US Pub no 2020/0031531).
With respect to claim 1, Hanan shows a closure for a container (100) having a generally annular neck (128) defining a container (100) opening having a central axis, the neck having a top edge and inner and outer surfaces, the closure comprising: an annular top wall having opposed inner and outer surfaces; a generally annular skirt (skirt with threads shown but not labeled)  extending downwardly from the inner surface of the top wall, the generally annular skirt having opposed outer and inner surfaces, the inner surface of the generally annular skirt adapted to engage the outer surface of the neck (128) of the container (100); and an elastic annular seal member (168)  extending downwardly from an inner surface of the top wall, the annular seal member adapted to engage the inner surface of the neck of the container (100), wherein the elastic annular seal member (168)  comprises an inner surface (se drawing below), an outer surface (see drawing below), and an apex (see drawing below), wherein the outer surface of the elastic seal member is generally parallel to the central axis, and wherein the inner surface of the elastic seal member comprises a first section generally parallel to the central axis, and a second section tapered outwardly to meet the outer surface at the apex.  


    PNG
    media_image1.png
    272
    701
    media_image1.png
    Greyscale


With respect to claim 2, Hanan shows a  combination container (100) and closure system comprising: a container (100) having a generally annular neck (128) defining a container (100) opening having a central axis, the neck having a top edge and inner and outer surfaces; and a closure comprising: an annular top wall having opposed inner and outer surfaces; a generally annular skirt (outer skirt with threads shown not labeled) extending downwardly from the inner surface of the top wall, the generally annular skirt having opposed outer and inner surfaces, the inner surface of the generally annular skirt engaging the outer surface of the neck (128) of the container (100); and an elastic annular seal member (168)  extending downwardly from an inner surface of the top wall, the annular seal member engaging the inner surface of the neck of the container (100), wherein the elastic annular seal member (168)  comprises an inner surface (see drawing above), an outer surface (see drawing above), and an apex (see drawing above), wherein the outer surface of the elastic seal member is generally parallel to the central axis, and wherein the inner surface of the elastic seal member (168) comprises a first section generally parallel to the central axis, and a second section tapered outwardly to meet the outer surface at the apex. 
With respect to claim 3, Hanan shows a method for forming a closed container (100), comprising: providing a container (100) having a generally annular neck (128) defining a container (100) opening having a central axis, the neck having a top edge and inner and outer surfaces; providing a closure comprising: an annular top wall having opposed inner and outer surfaces; a generally annular skirt (skirt shown, not labeled) extending downwardly from the inner surface of the top wall, the generally annular skirt (168) having opposed outer and inner surfaces (see drawing above), the inner surface of the generally annular skirt adapted to engage the outer surface of the neck of the container (100); and an elastic annular seal member (168)  extending downwardly from an inner surface of the top wall (top wall of the closure), the annular seal member adapted to engage the inner surface of the neck of the container (100), wherein the elastic annular seal member (168)  comprises an inner surface, an outer surface, and an apex (see drawing above), wherein the outer surface of the elastic seal member is generally parallel to the central axis, and wherein the inner surface of the elastic seal member comprises a first section generally parallel to the central axis, and a second section (the tapered section of 168) tapered outwardly to meet the outer surface at the apex; and disposing the closure over the neck of the container (100) such that the inner surface of the closure seals against the outer surface of the neck of the container (100), and the outer surface of the annular seal member seals against the inner surface of the neck of the container (100).  
With respect to claim 6, Hanan shows wherein the outer surface of the neck of the container (100) comprises a plurality of threadings (172).  
With respect to claim 7, Hanan shows wherein the inner surface of the closure comprises a plurality of threadings (176).  
With respect to claim 8, Hanan shows wherein the threadings (76) on the inner surface of the closure couple to the threadings (172) on the outer surface of the neck of the container (100).  
With respect to claim 9, Hanan shows wherein the inner surface of the generally annular skirt of the closure comprises a step (multiple steps shown on the skirt).   
	With respect to claim 11, Hanan shows wherein the inner surface of the neck of the container (100) comprises a step (multiple steps shown, not labeled).  
	With respect to claim 12, Hanan shows wherein the outer surface of the neck of the container (100) comprises a step (multiple steps shown, not labeled).  
	With respect to claim 14, Hanan shows wherein the neck of the container (100) is rounded above the step of the inner surface of the neck of the container (100).  
	With respect to claim 15, Hanan shows wherein the inner surface of the neck of the container (100) is tapered inwardly above the step of the inner surface of the neck of the container (100).  
	With respect to claim 16, Hanan shows wherein the top edge of the container (100) is rounded (shown in fig. 3, not labeled) above the step of the outer surface of the neck of the container (100).  
	With respect to claim 17, Hanan shows wherein the outer surface of the neck of the container (100) is tapered outwardly above the step of the outer surface of the neck of the container (100).  
	With respect to claim 18, Hanan shows wherein the closure is removable from the container (100) upon application of force of no greater than 25-30 in-lbf (this is a claimed property, reference is capable of meeting the limitation).
	With respect to claim 19, Hanan shows wherein the elastic annular seal member (168)  of the closure contacts the inner surface of the neck of the container (100) along 60% of its length.  
	With respect to claim 20, Hanan shows wherein at least one of the closure or container (100) is capable of maintaining sterilization upon closure. (this is a function limitation and the reference is capable of meeting the limitation) 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,5, are rejected under 35 U.S.C. 103  as being unpatentable over Hanan in view of Botet (US Pub No.  2014/0231427).
	Hanan discloses the invention substantially as claimed.   
However Hanan does not disclose  claim 4, wherein the closure comprises a fluorinated polymer, claim 5, wherein the closure comprises a perfluoroalkoxy alkane.  
. 
	Botet teaches using the materials of both a fluorinated polymer and a perfluroalkoxy alkane in the same field of endeavor for the purpose of making a sterile container.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the materials of Botet in order to have a readily available easily workable material to make a container. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736